Citation Nr: 0126946	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  96-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the left elbow (minor) with ulnar nerve 
transposition and dystonia, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for ulnar 
neuropathy of the right upper extremity and dystonia, 
currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been presented or 
secured sufficient to reopen a claim of entitlement to 
service connection for a right elbow disability secondary to 
the service-connected left elbow disability.

4.  Entitlement to a higher combined service-connected 
percentage evaluation.

5.  Entitlement to an effective date earlier than February 9, 
1989, for the assignment of a 30 percent disability 
evaluation for traumatic arthritis of the left elbow, with 
ulnar nerve transposition.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1964 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1994, 
from the Phoenix, Arizona, regional office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
implemented a July 1994 Board decision granting a 30 percent 
disability evaluation for service-connected traumatic 
arthritis of the left elbow (minor) with ulnar nerve 
transposition and assigned an effective date of February 9, 
1989.  The RO also implemented the Board's grant of service 
connection for degenerative arthritis of the cervical spine 
and assigned a 20 percent disability evaluation effective 
from February 9, 1989.  

This matter also comes before the Board on appeal from a 
rating decision of September 1995, from the Phoenix, Arizona, 
regional office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for focal dystonia of 
both upper extremities.  The RO rated this condition as part 
of the already service connected traumatic arthritis of the 
left elbow with ulnar nerve transposition and service-
connected right shoulder condition with ulnar neuropathy and 
found that no change was warranted in the respective 30 
percent and zero percent ratings then in effect.  The RO also 
determined that there was no new and material evidence to 
reopen the claim for a right elbow condition.  

During the course of the pending appeal, the veteran moved to 
California and his claims file was transferred to the Los 
Angeles RO.  

Although a June 2001 rating decision awarded a 10 percent 
evaluation for the appellant's service-connected right 
shoulder condition with ulnar neuropathy and dystonia 
effective from October 1995, the issue of an increased 
evaluation remains in appellate status because the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991). 

The Board notes that in July 1994 service connection was 
granted for ulnar neuropathy of the right upper extremity 
secondary to a service-connected disability, either arthritis 
of the cervical spine or overuse of the right upper extremity 
due to the left elbow disability, and has accordingly, 
recharacterized the issue.  

It is not clear whether the veteran in his substantive appeal 
dated February 22, 1995 is expressing disagreement with the 
assignment of February 9, 1989 as the effective date for the 
grant of service connection and initial evaluation of 20 
percent for degenerative arthritis of the cervical spine.  
The RO should seek clarification from the veteran and develop 
the issue as appropriate. 


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The veteran's left (minor) elbow traumatic arthritis, 
with X-ray findings, involves limitation of flexion of the 
forearm to 110 degrees and limitation of extension of the 
forearm to 40 degrees with pain at the extremes of the range 
of motion. 

3.  The veteran's ulnar nerve transposition and dystonia of 
the left elbow are manifested by loss of sensation over the 
ulnar nerve distribution, an episodic spasm of the thumb, and 
mild atrophy in the first dorsal interosseus muscle, 
consistent with no more than severe incomplete paralysis of 
the ulnar nerve.  Complete paralysis of the ulnar nerve is 
not shown. 

4.  The veteran's ulnar neuropathy of the right upper 
extremity and dystonia are manifested by sensory deficits and 
minor weakness in the right abductor digiti minimi muscle and 
subjective complaints of episodic spasms of the thumb and 
fingers of the right hand which are consistent with no more 
than mild incomplete paralysis of the ulnar nerve.

5.  The Board denied entitlement to service connection for a 
right elbow disability secondary to the service-connected 
left elbow disability in July 1994 and that decision is 
final.  

6.  Additional evidence added to the record since the July 
1994 Board decision includes evidence showing a right elbow 
disorder, diagnosed as epicondylitis.  This evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.

7.  The preponderance of the competent evidence of record 
shows that epicondylitis of the right elbow is not related to 
the veteran's service-connected left elbow disability.  

8.  The veteran's service-connected disorders were properly 
evaluated under the Combined Ratings Table set forth at 38 
C.F.R. § 4.25 and with consideration of the bilateral factor.  

9.  A Board decision in July 1988 denied an evaluation 
greater than 20 percent for a left elbow disability.  

10.  The veteran submitted a letter in May 1989 with a copy 
of a February 9, 1989 medical report showing increase in 
disability and a 30 percent evaluation was granted effective 
from the date of the report.  During the prior year up to 
July 1988, the evidence does not show an increase in 
disability earlier than February 9, 1989. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for ulnar nerve transposition and dystonia of the 
left elbow (minor) are not met.  38 U.S.C.A. §§  1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.124a, Diagnostic Code 8516 
(2001).

2.  The criteria for a separate disability evaluation of 10 
percent for traumatic arthritis of the left elbow (minor) are 
met.  38 U.S.C.A. §§ 1155, 5107 (West & Supp. 2001)); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, 4.124a, Diagnostic Codes 5003, 5010, 5205, 
5206, 5207, 5208, 5212, 5213 (2001).

3.  The criteria for a disability evaluation in excess of 10 
percent for ulnar neuropathy of the right upper extremity and 
dystonia are not met.  38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp 2001); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.71, 4.71a, Diagnostic Codes 5201, 8516 (2001).

4.  The decision of the Board in July 1994 denying service 
connection for a right elbow disability secondary to the 
service-connected left elbow disability is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1994).

5.  Evidence received since the July 1994 Board decision is 
new and material, and the veteran's claim for service 
connection for a right elbow disability secondary to a 
service-connected left elbow disability is reopened.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 
(2001).

6.  A right elbow disability, diagnosed as epicondylitis of 
the right elbow, is not proximately due to or the result of a 
service-connected left elbow disability.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001).

7.  Entitlement to a higher combined service-connected 
percentage evaluation is not warranted.  38 U.S.C.A. §§ 1155, 
1157 (West 1991); 38 C.F.R. §§ 4.25, 4.26 (2001). 

8.  Entitlement to an effective date earlier than February 9, 
1989, for the assignment of a 30 percent disability 
evaluation for traumatic arthritis of the left elbow, with 
ulnar nerve transposition is not warranted.  38 U.S.C.A. §§ 
5110(a), 7104 (West 1991); 38 C.F.R. § 3.400 (o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
Among other things, this law redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VA 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board's consideration of the new regulations in the first 
instance is not prejudicial to the veteran inasmuch as the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. §§ 5102 and 5103).  
The RO provided the veteran a copy of the applicable rating 
decision and forwarding letter which in combination notified 
him of the basis for the decisions reached.  The RO also 
provided the veteran a statement of the case and supplemental 
statement of the case which provided a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The veteran was clearly notified 
of the evidence necessary to reopen his claim; specifically, 
the need for new and material evidence.  In addition, the 
veteran was notified by the RO in October 1994 of the 
evidence needed to substantiate his claim for a right elbow 
disability, to include medical evidence of a disability of 
the right elbow and a medical opinion showing that his right 
elbow disability was the result of a service-connected 
disability.  Also, the veteran has been afforded the 
opportunity to submit/identify evidence and argument.  In 
June 2001, the RO notified the veteran of the VCAA.  Thus, it 
is concluded that the RO satisfied the duty to notify the 
veteran.  VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C. § 5103A).  The veteran has not referenced any 
additional, available evidence that might aid his claim or 
that might be pertinent to the bases of the denial of this 
claim.  The RO requested information from the veteran, 
provided a VA medical examination and obtained a medical 
opinion.  Thus, the duty to assist the veteran has also been 
satisfied and he will not be prejudiced by the Board deciding 
his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

I.  Increased ratings 

Background

Service connection was denied for a left elbow injury in a 
rating decision in August 1969.  The veteran disagreed and 
perfected an appeal.  A Board decision in January 1970 
established service connection by aggravation for a left elbow 
disability.  In a rating decision in February 1970 the RO 
implemented the Board decision and assigned a 20 percent 
evaluation for post-traumatic degenerative arthritis of the 
left elbow effective from December 31, 1968.  The RO assigned 
this rating under the provisions of Diagnostic Codes 5010-5212 
of the Schedule for Rating Disabilities.  

After review of a VA examination report in May 1975, the RO 
confirmed the 20 percent evaluation in a rating decision in 
July 1975 which the veteran appealed.  The Board in February 
1976 denied an increased evaluation.  Rating decisions in May 
1986 and October 1987 confirmed and continued the 20 percent 
evaluation for a left elbow disability.  The veteran 
disagreed with the October 1987 rating decision.  The Board 
confirmed the 20 percent evaluation in a July 1988 decision.  

After review of treatment records, the RO confirmed and 
continued the 20 percent evaluation in a February 1989 rating 
decision.   

On August 23, 1989, the RO received a letter from the 
veteran's senator forwarding a letter from the veteran with 
evidence attached.  A September 1989 rating decision 
confirmed and continued the 20 percent evaluation.  The 
veteran appealed this decision.  The Board denied an 
increased evaluation for a left elbow disability in a 
decision issued in July 1990.  Following an appeal to the 
Court, the July 1990 decision of the Board was vacated and 
the case was remanded to the Board for further development by 
an order in June 1992. 

The Board remanded the case to the RO for an examination to 
be provided to the veteran.  The case was returned to the 
Board which in July 1994 found that the criteria for a 30 
percent disability rating for the veteran's left elbow 
disability had been met.  The Board found that the evidence 
showed the veteran had severe, incomplete paralysis of the 
ulnar nerve of the left upper extremity.  The Board 
determined that a rating in excess of 20 percent could not be 
awarded under the pertinent diagnostic codes for the 
musculoskeletal system.  The Board noted, however, that Dr. 
Schoepflin opined that the degenerative joint disease of the 
veteran's cervical spine could account for his bilateral 
ulnar neuropathy.  The Board found that in view of the grant 
of service connection for the veteran's cervical spine 
arthritis and the difficulty in separating the peripheral 
neuropathy caused by the cervical spine arthritis and by the 
left elbow disability, the Board determined that the 
appropriate rating for the veteran's left elbow disability 
would be based on all the peripheral neuropathy evident in 
the lower half of the veteran's left arm.  

The Board also granted service connection for degenerative 
arthritis of the cervical spine and for ulnar neuropathy of 
the right upper extremity secondary to service-connected 
degenerative arthritis of the cervical spine or to overuse 
due to the service connected left elbow disability.  The RO 
in a rating decision in October 1994 implemented the Board's 
decision and assigned a 30 percent disability evaluation for 
traumatic arthritis of the left elbow with ulnar nerve 
transposition effective from February 1989 under Diagnostic 
Codes 5010-8516.  The RO assigned a zero percent disability 
evaluation for a right shoulder condition with ulnar 
neuropathy effective from February 1989 under Diagnostic 
Codes 5201-8516.  The veteran was notified of this decision 
in October 1994.

In November 1994, Charles G. Blake, M.D., wrote that the 
veteran had previously been seen by Dr. Karen Larson and 
returned for follow up.  The veteran's past medical history 
was discussed.  The veteran reported being basically the same 
in respect to his left elbow and hand.  He continued to have 
cramping-like episodes brought on by repetitive use such as 
carrying something, or lifting, for more than about twenty 
minutes.  He reported the same type of cramping of the right 
thumb and hand with use but less than on the left hand.  
According to the veteran, he had avoided significant physical 
labor during recent years and had avoided overuse with the 
result that he had been able to maintain his functional 
status fairly well.  The medial and lateral epicondyles of 
the left elbow were tender with evidence of the previous 
surgical transposition.  Range of motion was from 55 degrees 
to 135 degrees, which Dr. Blake noted was quite abnormal.  
Pronation was normal and the were 45 degrees of supination.  
There was weakness in elbow flexion and extension that 
appeared related primarily to pain in the elbow with 
resistance.  Grip strength was reasonably functional, 
although quite weak on the left compared to the right.  The 
veteran generated 45 pounds on the left compared to 90 pounds 
on the right, tested with a Jamar dynamometer in the second 
position.  He had some loss of sensation in the ulnar 
distribution of both hands, in the ulnar palm and little and 
ring fingers, bilaterally, worse on the left. 

Dr. Blake wrote that the veteran continued to demonstrate his 
previously established medical conditions including 
significant arthritis with heterotopic ossification in the 
left elbow with subsequent loss of range of motion and 
weakness.  He also demonstrated ulnar nerve compromise on the 
left side.  There was one brief episode of dystonia in the 
left thumb while being evaluated.  The veteran reported 
continuing to have occasional cramping-like episodes which 
were more frequent with repetitive use.  Dr. Blake agreed 
with the previous diagnosis of focal dystonia, which he 
characterized as a clinical diagnosis and he did not think 
that further diagnostic testing was indicated.  In his 
opinion, the focal dystonia was related to the elbow problems 
and was essentially fatigue dependent.  Dr. Blake doubted 
that the veteran would have focal dystonia if he did not have 
elbow problems as a consequence of injuring his left elbow in 
service.  

In March 1995 the veteran was evaluated by Sanford Mark 
Fineman, M.D., for dystonia.  Dr. Fineman's report includes a 
medical history and also notes that the veteran was working 
as a case manager in social services.  There was decreased 
range of motion about the left elbow with clear deformity 
present.  Sensory examination was intact to vibration, pin 
prick and light touch except for decreased pin prick over all 
fingers of the left hand and patchy decreased pin prick over 
the forearm on the left.  There was significant tenderness 
over the elbow region to palpation, left greater than right.  
Dr. Fineman assessed that the history was suggestive of 
peripherally induced dystonia or focal dystonia from possible 
peripheral nerve trauma, given the veteran's overall history 
of multiple, predominantly left, elbow injuries.  The 
symptoms were controlled to a degree by avoiding certain 
activities and postures with his arms.  Dr. Fineman did not 
think that the dystonia was causing his elbow pain, although 
this could not entirely be ruled out.  There was degenerative 
disease in the left elbow.  The veteran also had a mild 
bilateral ulnar sensory neuropathy, left greater than right, 
of long duration and status post a left ulnar nerve 
transposition.  Treatment with medication to minimize his 
dystonic posturing was initiated.  

The veteran was afforded a VA peripheral nerves C&P 
examination for in April 1995.  The historical and 
examination findings were limited to his left arm and the 
dystonia therein.  The veteran demonstrated what a spasm 
looked like, and the examiner described it as basically 
adduction of the base of the thumb, with extension of the 
inter phalangeal joint.  The veteran also described episodes 
of flexion of the metacarpal phalangeal joints with extension 
of the proximal interphalangeal and distal interphalangeal, 
also associated with this is hyperflexion of the wrist and 
pronation of the forearm.  The finger episodes generally 
happen from the index finger through the ring finger or small 
finger through the middle finger.  Medication was providing 
some relief.  These episodes were provoked by repetitive 
movements and use of his hands.  The impression was that the 
veteran had dystonia of both upper extremities which seemed 
to come on after a long history of trauma to the radial nerve 
which was more temporally related to injuring his elbow 
during military service than to fracturing his distal humerus 
as a child.  
The VA examiner made no further recommendations for further 
neurologic evaluation, work-up or diagnostic test.  

A rating decision in September 1995 granted service 
connection for focal dystonia of the left and right upper 
extremities.  The RO noted that since this was determined to 
be another manifestation of the veteran's ulnar nerve injury 
by both private and VA physicians, it was added to the 
already service-connected upper extremity disabilities with 
ulnar nerve involvement.  The RO found that no change was 
warranted in the 30 percent evaluation for traumatic 
arthritis of the left elbow with ulnar nerve transposition 
and dystonia or in the zero percent evaluation for the 
service-connected right shoulder condition with ulnar 
neuropathy assigned at that time.  

The veteran disagreed in November 1995 and initiated this 
appeal.  In February 1996, the veteran notified the RO that 
he had undergone surgery on his left elbow and submitted 
medical records from Doctors Sanders and Heap.  

Larry J. Sanders, M.D., saw the veteran in the emergency room 
of the Desert Samaritan Medical Center in February 1996, the 
day after arthrotomy and debridement of the left elbow for 
osteoarthritis.  The surgery had been performed by Dr. Heap.  
The veteran went home after the surgery but came in 
complaining of numbness in his fingers and pain.  He was to 
be admitted for intravenous pain medication and observation.  

The surgical report of debridement of the left elbow joint in 
February 1996 was received from Desert Samaritan Medical 
Center and outpatient treatment records received from Dr. 
Heap.  The veteran was seen several times after the surgery 
and the treatment records show his elbow was improved with 
better flexion, extension and strength.  In March 1996 it was 
noted that the veteran's elbow was stationary and not keeping 
him out of work; however, he was out of work due to a seizure 
disorder.  By April 1996, the veteran lacked a few degrees of 
extension but Dr. Heap thought that the veteran was doing 
well.  He was to continue with exercises at home and return 
in one month.

In a rating decision in June 1996 the RO granted a temporary 
total disability effective from February 1996 under the 
provisions of 38 C.F.R. § 4.30 and assigned a 30 percent 
disability evaluation from April 1996.  

In December 1996, the RO notified the veteran regarding the 
submission of any additional relevant medical evidence.  The 
veteran replied later that month that he had had no further 
medical attention or medical appointments with any physicians 
and all current data was submitted. 

The veteran was afforded a VA joints examination in February 
1997.  The veteran reported continuing to have pain, 
limitation in motion and weakness of the left elbow and 
symptoms of ulnar neuropathy in the left upper extremity.  
The clinical findings were that the two scars medial and 
laterally located over the left elbow were well healed and 
not tender.  The range of motion of the left elbow was 40 
degrees to 130 degrees, with pain on flexion and extension; 
pronation and supination were both 70 degrees.  Both arms 
measured 31 cm in circumference at the middle third.  The 
right forearm measured 30 cm in circumference at the upper 
third and the left forearm measured 28 cm in circumference at 
the upper third.  The impression was residuals of injury to 
the left elbow with degenerative joint disease.  The 
impression of an X-ray report of the left elbow in February 
1997 was of postoperative and degenerative changes of the 
left elbow, not changed significantly since 1993.  The X-ray 
report for the right shoulder noted normal bony alignment 
with preservation of normal joint space.  There was some mild 
interval progression of the acromioclavicular arthrosis since 
1993.  The impression was mild arthrosis of the right 
shoulder.  

The veteran was also provided a VA peripheral nerves 
examination in February 1997.  He reported having persistent 
numbness which occasionally flared with working or 
positioning of the elbow or hand.  The veteran also reported 
constant pain which also flared and radiated to the elbow and 
on occasions to the shoulder and up into the neck.  The pain 
was worse with specific movements of the limb and with 
mechanical work.  The veteran also reported that his left 
hand was weak, he dropped objects and his hand was clumsy at 
times.  The veteran reported episodic spasms that occurred 
with his thumb locking and, on occasion, his other fingers 
would extend.  The episodic movement of his hand occurred 
with certain movements or activities, more with fine or 
detailed movements than with gross motor movements.  Pain, 
cramping and numbness were worse with fatigue or prolonged 
use of his upper limbs, such as doing work all day or work on 
the weekends.  It was noted that the veteran was attending a 
university.  

Clinical findings at the peripheral nerves examination in 
February 1997 were that motor strength was 5 out of 5 and 
equal bilaterally in the upper extremities and was 
symmetrical.  There was no drift of the upper extremities and 
the tone was normal.  His hand grips were fair for force.  
There was some decreased interossi movement of the fingers 
bilaterally without any evidence of atrophy of the hand 
muscles in particular the first dorsal interossei, the 
abductor digiti and the abductor pollicis which the examiner 
noted were both median and ulnar supplied muscles.  His rapid 
finger movement was symmetrical.  During the examination, the 
examiner did not notice episodic spasms elicited.  There was 
decreased light touch and cold sensation to both hands in the 
ulnar distribution, specifically involving half of the third 
finger, the fourth and fifth digits.  

The veteran had a negative Tinel's sign at the left elbow and 
wrist.  He had pain to palpation at the left elbow and 
decreased sensation over the prior surgical sites at his left 
elbow.  The pertinent impression was that the history was 
suggestive of a focal dystonia, but the examiner could not 
say with certainty that this was or was not related to the 
injuries of the left elbow.  By examination and history there 
was evidence of bilateral ulnar neuropathies.  The examiner 
added that bilateral median and ulnar nerve conduction 
velocities done in February 1997 were reported as normal 
without evidence of ulnar block. 

The veteran was afforded a C&P skin examination in May 1997.  
Clinical findings were diminished range of motion at the left 
elbow in both the full extension and full flexion positions.  
There was an approximately 6 cm well healed, scarring process 
on the left lateral elbow with tenderness over the scarring 
process and no evidence of secondary adhesion or limitation 
in joint motion.  The assessment was that the scarring 
process on the left lateral elbow was well healed.  There was 
no anesthesia or neurologic deficits secondary to the 
scarring process.  Although the range of motion was 
diminished at the joint, this was not due to the scarring 
process.  There was tenderness noted to palpation, rated by 
the examiner as modest at best.  There was no swelling or no 
ecchymotic changes associated with this joint process.  

The veteran was provided a VA fee basis neurological 
evaluation of the left elbow and right shoulder conditions in 
May 2000.  The veteran reported last working two and one-half 
years earlier.  A well healed, nontender surgical scar was 
noted over the left elbow.  Peripheral pulses were full and 
symmetrical in the upper extremities.  There was normal tone 
in the upper extremities.  The veteran was able to make a 
fist bilaterally, tie a shoe lace, fasten buttons, grasp, 
pull, and twist with mild difficulty on repeated and 
prolonged hand movements.  He was able to pick up a piece of 
paper and tear it without difficulty.  No fasciculations were 
noted.  There was mild, but definite, atrophy in the first 
dorsal interosseus muscle.  In the upper extremities, the 
deltoids, biceps and triceps were 5/5.  The wrist extensors 
were 5/5.  In the left upper extremity, strength was 5-/5, 
and in the right upper extremity, strength was 5/5.  The 
first dorsal interosseus muscle was 4+/5 to 5-/5 on the left 
and was 5/5 on the right.  The left abductor digiti minimi 
muscle was 4+/5 and was 5-/5 on the right.  There was no 
flexor contraction of the ring and little fingers or loss of 
extension of the ring and little fingers.  There was no 
weakness on flexion of the wrist noted.  Range of motion of 
the hands and wrists was normal bilaterally.  Range of motion 
for the thumbs was radial abduction to 70 degrees, palmar 
abduction to 70 degrees, metacarpal phalangeal joint and 
interphalangeal flexion to 60 degrees.  Index, middle, ring 
and little fingers had distal interphalangeal flexion to 90 
degrees, proximal interphalangeal joint flexion to 100 
degrees and metacarpal phalangeal joint flexion to 90 
degrees.  There was diminished sensation to soft touch over 
the distribution of the ulnar nerve distal to the wrist on 
the left and on the right.  The biceps, triceps and 
brachioradialis jerks were 2/4 and symmetrical.  The 
diagnoses were left ulnar neuropathy and right ulnar 
neuropathy. 

The fee-basis medical examiner commented that in the left 
upper extremity there was a physiological sensory loss in the 
distribution of the left ulnar nerve with mild weakness.  The 
examiner opined that the veteran could occasionally and 
frequently push and pull and was able to operate hand 
controls but would have difficulty using certain types of 
tools.  He could perform occasional and frequent simple 
gripping movements and was able to perform distal fine 
coordinated movements with the left fingers.

The fee-basis medical examiner noted the veteran's complaints 
of paresthesia and subjective complaints of weakness in the 
right upper extremity.  He commented that the examination 
revealed some quite minor weakness in the right abductor 
digiti minimi muscle and decreased sensation on the ulnar 
nerve distribution.  With his right arm, he could frequently, 
but not continuously, push and pull and was able to operate 
hand controls.  He would have slight difficulty using certain 
types of tools.  He could perform frequent, but not 
continuous, simple gripping movements.  He was able to 
perform distal fine coordinated movements with the right 
fingers.  The private medical examiner further noted that the 
veteran's ability to lift and carry was minimally affected by 
his ulnar neuropathy and he could intermittently lift and 
carry over 50 pounds. 

In June 2000 the veteran was afforded a VA fee basis 
orthopedic examination.  The veteran related his employment 
history and that he had retired approximately two years 
earlier to take care of some family problems.  The 
examination revealed areas of tenderness about the superior 
angle of the scapula on the right and tenderness in the 
biceps tendon.  The right shoulder had a full range of motion 
with mild discomfort in the extreme ranges.  The right elbow 
demonstrated a full range of motion.  There was discreet 
tenderness over the lateral epicondyle, extensor tendon, and 
underlying radial head.  The examiner noted that the 
remainder of the examination of the right upper extremity was 
normal. 

The left shoulder had full range of motion.  The left elbow 
had pronation of 80 degrees, normal is 80 degrees; supination 
of 45 degrees, normal is 85 degrees, and flexion from 40 
degrees to 110 degrees, normal is 145 degrees.  The wrists 
had normal range of motion both right and left.  The fingers 
had normal range for extension and for flexion, the 
fingertips touched the mid-palmar crease. 

The fee basis orthopedist noted that the ranges of motion of 
the wrists and fingers were not affected by pain, fatigue, 
incoordination, weakness or lack of endurance.  He commented 
that the ranges of motion of the right shoulder and left 
elbow were affected by pain at extreme range of motion and 
noted flexion contracture at 40 degrees on the left elbow.  
Bilaterally, there was no fatigue, weakness, incoordination, 
or lack of endurance.  Muscle strength in the muscle groups 
of the upper extremities appeared normal throughout and all 
groups demonstrated strength of 5/5.  There was no evidence 
of instability at any of the joints in the upper extremities.  
The deep tendon reflexes were active and equal at 2+ at the 
biceps, triceps and brachioradialis.  There was normal 
sensation to pinprick.  Regarding special testing, the 
examiner noted that Phalen's, Tinel's, shoulder impingement 
and tendinitis tests for the right upper extremity were all 
negative.  The left upper extremity demonstrated a positive 
Tinel's sign on the inner aspect of the left elbow, with 
paresthesia to the ulnar half of the left hand.  X-rays of 
the right shoulder were reported as normal.  The pertinent 
diagnoses were bicipital tendinitis of the right shoulder 
with no ulnar neuropathy and post traumatic arthritis of the 
left elbow with post-operative ulnar nerve transposition with 
residual limitation of motion and pain. 

The fee basis orthopedist noted that from an orthopedic point 
of view, the veteran had functional limitation of the left 
elbow, with pain limiting the range of motion, and recurrent 
episodes of tendinitis.  The right shoulder range of motion 
was normal with no pain.  The right shoulder and left elbow 
had no noted weakness, fatigue, incoordination or lack of 
endurance.  There was no additional range of motion loss due 
to the above factors.  According to the examiner, the veteran 
was limited in doing repetitive use of the left elbow such as 
pushing, pulling, twisting, reaching and reaching above the 
shoulder.  The orthopedist commented that upon examination, 
he was not able to appreciate ulnar neuropathy on the right 
shoulder.  He did not address the diagnosis of dystonia on 
the right shoulder stating that it was not an orthopedic 
diagnosis. 


Private medical reports from Kaiser Permanente submitted by 
the veteran show that in September 2000 the veteran 
complained of left wrist pain without injury.  The clinical 
findings of the left wrist were a positive Finkelstein's, 
tenderness along the tendon, and no neurovascular deficit.  
The assessment was tenosynovitis of the left wrist.  In 
October 2000 it was noted that the left wrist-"base/SL MC" 
area was tender, there was full range of motion of the thumb 
and no neurovascular deficit.  The veteran reported that it 
was much better.  The assessment was tendinitis of the left 
wrist.  In December 2000 the veteran was seen for a dog bite 
to his forearm.

The Kaiser Permanente treatment records show that the veteran 
was referred to physical therapy in November 2000 with a 
diagnosis of DeQuervain's tenosynovitis of abductor pollicis 
longus and brevis. The date of onset was noted as 
approximately September 10, 2000.  At his December 2000 
appointment, the veteran reported that range of motion was 
not a problem, just pain.  He related that he had loaded and 
unloaded a 26 foot trailer of furniture that he moved to the 
Midwest and noted the pain the following day.  He mentioned 
that he had been wearing a bigger brace which immobilized his 
thumb for almost three months and had started wearing a 
smaller support approximately two weeks earlier.  On 
evaluation there was a positive Finklestein's sign, and 
flexion and extension were functional and non-painful.  
Radial and ulnar deviation was limited by pain.  Pronation 
was functional and non-painful.  Supination was limited by a 
previous elbow injury but was non-painful.

In February 2001, the veteran submitted a statement in which 
he described experiencing pain in the left forearm which 
began in early September 2000 and had persisted.  His private 
physician had diagnosed de Quervain's Disease also known as 
tenosynovitis.  He was using a wrist splint and would be 
initiating physical therapy.  

In a June 2001 rating decision, the RO assigned a 10 percent 
evaluation for a right shoulder condition with ulnar 
neuropathy and dystonia effective from October 1995 and 
confirmed and continued the 30 percent evaluation for 
traumatic arthritis of the left elbow (minor) with ulnar 
nerve transposition and dystonia.   The veteran was notified 
of this decision by letter in June 2001 and a supplemental 
statement of the case was also issued in June 2001. 

The RO notified the veteran in June 2001 of a new law, the 
Veterans Claims Assistance Act of 2000 (VCAA) and provided 
information regarding VA's duty to notify and duty to assist.  
A supplemental statement of the case was issued in June 2001.

Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2001).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (2001).

Limitation of motion of the major arm, when motion is limited 
to 25 degrees from the side, warrants a 40 percent rating.  
When motion is limited to midway between side and shoulder 
level a 30 percent rating is warranted.  A 20 percent rating 
is provided for motion limited to shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2001).

Limitation of motion of the minor arm, when motion is limited 
to 25 degrees from the side, warrants a 30 percent rating.  
When motion is limited to midway between side and shoulder 
level a 20 percent rating is warranted.  A 20 percent rating 
is provided for motion limited to shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2001).

Intermediate ankylosis of the elbow of the minor upper 
extremity at an angle of more than 90 degrees or between 70 
degrees and 50 degrees warrants a 40 percent evaluation.  
Unfavorable ankylosis of the elbow of the minor upper 
extremity at an angle of less than 50 degrees or with 
complete loss of supination or pronation warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5205 
(2001).

The normal range of motion of the elbow is from zero degrees 
of extension to 145 degrees of flexion.  Full forearm 
pronation is from zero to 80 degrees, and full forearm 
supination is from zero to 85 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2001). 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Limitation of flexion of the minor forearm to 45 degrees 
shall be rated 40 percent.  Flexion limited to 55 degrees 
shall be rated 30 percent.  Flexion limited to 70 degrees 
shall be rated 20 percent.  Flexion limited to 90 degrees 
shall be rated 20 percent and flexion limited to 100 degrees 
shall be rated 10 percent.  Flexion limited to 110 degrees 
shall be rated 0 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2001).

Limitation of extension of the minor forearm to 110 degrees 
warrants a 40 percent evaluation.  Extension limited to 100 
degrees shall be rated 30 percent.  Extension limited to 90 
degrees shall be rated 20 percent.  Extension limited to 75 
degrees shall be rated 20 percent.  Extension limited to 60 
degrees shall be rated 10 percent.  Extension limited to 45 
degrees shall be rated 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2001).

A 20 percent evaluation is warranted when flexion of the 
forearm of either upper extremity is limited to 100 degrees 
and extension of the forearm of the same upper extremity is 
limited to 45 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5208 (2001).

A 20 percent evaluation is warranted where there is evidence 
of nonunion of the radius of the minor upper extremity in the 
upper half.  A 20 percent evaluation is warranted where there 
is nonunion in the lower half of the minor extremity with 
false movement and without loss of bone substance or 
deformity.  A 30 percent evaluation requires loss of bone 
substance in the minor extremity (1 inch (2.5 cm.) or more) 
and marked deformity.  38 C.F.R. 4.71a, Diagnostic Code 5212 
(2001).

Impairment of supination and pronation (minor), with loss of 
(bone fusion), the hand fixed in supination or hyperpronation 
shall be rated 30 percent.  The hand fixed in full pronation 
shall be rated 20 percent.  The hand fixed near the middle of 
the arc or moderate pronation shall be rated 20 percent.  
Limitation of pronation with motion lost beyond middle of arc 
shall be rated 20 percent.  Motion lost beyond last quarter 
of arc, the hand does not approach full pronation, shall be 
rated 20 percent.  Limitation of supination to 30° or less 
shall be rated 10 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5213 (2001).

In all the forearm and wrist injuries, codes 5205 through 
5213, multiple impaired finger movements due to tendon tie-
up, muscle or nerve injury, are to be separately rated and 
combined not to exceed rating for loss of use of hand.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213 (NOTE) (2001).

A 60 percent evaluation is warranted for loss of use of the 
minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5125 (2001).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation requires moderate incomplete paralysis.  
A 40 percent evaluation requires severe incomplete paralysis.  
A 60 percent evaluation is warranted for complete paralysis 
of the ulnar nerve of the major extremity exhibited by the 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of the ring and little fingers, inability to spread 
the fingers (or reverse), inability to adduct the thumb; and 
weakened flexion of the wrist.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2001).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  A 
20 percent evaluation requires moderate incomplete paralysis.  
A 30 percent evaluation requires severe incomplete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2001).  A 50 
percent evaluation requires complete paralysis of the ulnar 
nerve, with the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse) or adduct the 
thumb, and weakened wrist flexion.  38 C.F.R. Part 4, 
Diagnostic Code 8516 (2001).

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2001).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations.  The joints involved 
should be tested for  pain on both active and passive motion, 
in weight-bearing and nonweight- bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59. 
.

Analysis

A.  Traumatic arthritis of the left elbow (minor) with ulnar 
nerve transposition and dystonia 

The veteran's service-connected traumatic arthritis of the 
left elbow (minor) with ulnar nerve transposition and 
dystonia is currently evaluated as 30 percent disabling based 
on the neurological component of the disability.  Under 
Diagnostic Code 8516, this is the highest evaluation for 
incomplete paralysis of the ulnar nerve of the minor 
extremity.  A rating in excess of 30 percent under this 
diagnostic code for the left elbow disability would require a 
showing of complete paralysis of the ulnar nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2001).  Although there is 
evidence of loss of sensation over the ulnar nerve 
distribution, episodic spasm of the thumb, and "mild" 
atrophy in the first dorsal interosseus muscle, along with 
limitation of elbow motion, the most recent VA examinations 
showed no claw deformity or flexor contraction of the ring 
and little fingers, no "very marked atrophy," and no loss 
of extension the ring or little fingers, all of which are 
criteria for an increased rating.  In fact, range of finger 
motion was normal, the veteran could perform various tasks 
with his left hand, and the veteran could adduct his thumb to 
70 degrees.  Thus, the medical evidence does not show 
manifestations or loss of function of the left hand more 
closely approximating the criteria for a 50 percent rating, 
and no physician has diagnosed complete paralysis of the left 
ulnar nerve.  Also in October 2000 when seen at Kaiser 
Permanente, it was noted that the veteran had full range of 
motion in his left thumb and no neurovascular deficit.  
Accordingly, there is no basis for awarding a higher rating 
under Diagnostic Code 8516.  

Although the veteran contends that the seizures or cramping 
accompanying the symptoms of the active focal dystonia should 
be rated separately, the Board does not concur.  In November 
1994, Dr. Blake noted a brief episode of dystonia in the 
veteran's left thumb while he was being evaluated, and the 
veteran reported occasional cramping like episodes, more 
frequent with repetitive use.  Dr. Blake agreed with a 
previous diagnosis of focal dystonia and opined that it was 
related to the left elbow problem and was essentially fatigue 
dependent.  Dr. Fineman also assessed that the veteran's 
history was suggestive of peripherally induced dystonia or 
focal dystonia from possible peripheral nerve trauma.  At the 
VA examination in April 1995, the veteran related that the 
episodes were provoked by repetitive movements and use of his 
hands and involved various fingers.  The examiner thought 
that the etiology of the dystonia was likely secondary to the 
ulnar nerve trauma, noting that it involved ulnar innervated 
muscles and more.  At the VA examination in February 1997, 
when the veteran reported episodic spasms, no spasms were 
elicited.  The fee basis neurologist in May 2000 noted that 
there was a physiological sensory loss in the left upper 
extremity in the distribution of the left ulnar nerve, with 
mild weakness.  Inasmuch as the dystonia involves ulnar 
innervated muscles/nerve, the Board concludes that to assign 
a separate rating for dystonia of the left hand would 
constitute pyramiding as some of the symptomatology of 
dystonia would overlap with the symptomatology of ulnar 
neuropathy.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Accordingly, based on the 
foregoing, it is concluded that the currently assigned 30 
percent evaluation encompasses and compensates for the 
current disability from ulnar nerve transposition and 
dystonia and that an increased rating is not warranted at 
this time.  Although the veteran claims that §§ 4.54 and 
4.55(a) regarding evaluation of muscle injuries apply, the 
Board notes that the veteran is not service connected for a 
muscle injury.

As explained, the 30 percent disability currently assigned 
for the left elbow disability is based on neurolgical 
manifestations rated as incomplete paralysis of the ulnar 
nerve.  However, the service-connected disability also 
includes traumatic arthritis of the left elbow and there are 
X-ray findings of degenerative changes.   Arthritis is rated 
based on limitation of motion, which was not a factor in the 
rating for the neurological disability.  Accordingly, it must 
be determined whether there is a basis for assigning a 
separate rating for arthritis.  Clinical findings in June 
2000 show pronation of 80 degrees and supination of 45 
degrees, which do not meet the minimum criteria of Code 5213 
for a rating based on impairment of supination and pronation.  
At the June 2000 orthopedic examination the veteran could 
extend his left elbow to 40 degrees and flex it to 110 
degrees, limited by pain.  Under the diagnostic codes for 
range of motion of the elbow, no percentage rating is 
provided for limitation of extension unless such is limited 
to 45 degrees, which warrants 10 percent.  The veteran's 
extension is 5 degrees greater and does not meet the Code 
5207 requirements.  A zero percent is provided for limitation 
of flexion when flexion is limited to 110 percent.  Inasmuch 
as the veteran had limitation of flexion to 110 degrees he 
meets the requirements for a separate rating for limitation 
of flexion.  Additionally, in VAOGCPREC 9-98, VA General 
Counsel held that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  See also Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed. Cir. 1997).

Pursuant to Diagnostic Code 5003-5010, arthritis established 
by X-ray findings is to be evaluated based on the limitation 
of motion of the joint involved.  If, however, a rating for 
the arthritic joint is noncompensable under the applicable 
diagnostic code due to insufficient limitation of motion, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Accordingly, it is concluded 
that a separate 10 percent rating is warranted to compensate 
the veteran for the traumatic arthritis of the elbow with 
limitation of motion as distinguished from the ulnar nerve 
and dystonia disorders.  Since the limitation of motion does 
not meet the criteria for even a 10 percent under any 
applicable elbow joint code, no more than 10 percent can be 
assigned.  Additionally, the June 2000 orthopedic examiner 
noted there was no fatigue, weakness, incoordination, or lack 
of endurance affecting the left upper extremity.  

Although he underwent resection of the left radius many years 
ago, the veteran is not shown to have nonunion in the upper 
or lower half of the radius or malunion of the radius with 
bad alignment, and at the time of the last rating examination 
the orthopedic examiner specifically noted that there was no 
evidence of instability in any upper extremity joint.  
Accordingly, entitlement to a rating under Diagnostic Code 
5212 is not shown.  


B.  Ulnar neuropathy of the right upper extremity with 
dystonia 

The veteran disagreed with the zero percent evaluation for 
ulnar neuropathy and dystonia of the right upper extremity, 
contending he experiences seizures in his hand during his 
normal course of activities.  Based on findings of mild 
incomplete paralysis of finger and wrist movements the RO 
assigned a 10 percent evaluation effective from April 1995.  
The veteran's upper right extremity disability has been rated 
by the RO under Diagnostic Code 8516 based on mild incomplete 
paralysis of the ulnar nerve.  Applying the pertinent legal 
criteria to the evidence summarized above, a rating in excess 
of 10 percent would require a finding of moderate incomplete 
paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2001).

In February 1997, motor strength was 5/5 in the upper 
extremities, tone was normal and handgrips were fair for 
force.  There was no evidence of atrophy of the hand muscles 
including, in particular, the median and ulnar supplied 
muscles.  No episodic spasms were elicited during the 
examination.  There was decreased light touch and cold 
sensation in the ulnar distribution, specifically involving 
half of the third finger, and the fourth and fifth digits.  
Median and ulnar nerve conduction velocities in February 1997 
were reported as normal without evidence of ulnar block.  

In May 2000, the veteran had normal tone in the right upper 
extremity, was able to make a fist and perform fine motor 
tasks, and strength was 5/5.  According to the fee basis 
neurologist, there was quite minor weakness in the right 
abductor digiti minimi muscle and decreased sensation on the 
ulnar nerve distribution.  The veteran had the ability to 
push and pull, but not continuously, and to operate hand 
controls.  He was able to perform distal fine coordinated 
movements with the right fingers and his ability to lift and 
carry was only minimally affected by his ulnar neuropathy.  

An examination in June 2000 by a fee basis orthopedist 
revealed tenderness about the superior angle of the scapula 
on the right and tenderness in the biceps tendon.  There was 
full range of motion of the right shoulder with mild 
discomfort in the extreme ranges.  There was tenderness over 
the extensor tendon and underlying radial head.  According to 
the orthopedist, the ranges of motion of the wrist and 
fingers were not affected by pain, fatigue, incoordination, 
weakness or lack of endurance.  Muscle strength in the muscle 
groups of the right upper extremity appeared normal 
throughout and strength of all groups was 5/5.  The diagnosis 
was bicipital tendinitis of the right shoulder with no ulnar 
neuropathy.  The fee basis orthopedist noted that the right 
shoulder range of motion was normal with no pain, and there 
was no noted weakness, fatigue, incoordination or lack of 
endurance and no additional range of motion loss due to these 
factors.  The examiner commented that the examination did not 
reveal ulnar neuropathy of the right shoulder.  He did not 
address dystonia stating that it was not an orthopedic 
diagnosis.  

The Board is of the opinion that the veteran's incomplete 
paralysis of the right ulnar nerve is no greater than mild 
consistent with a 10 percent evaluation under Code 8516 for 
the major upper extremity.  In short, the symptomatology of 
sensory deficits and minor weakness in the right abductor 
digiti minimi muscle that have been medically related to the 
service-connected disability of the right upper extremity 
does not approximate, or more nearly approximate, the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 8516. 

The Board has considered whether a higher evaluation is 
warranted under Diagnostic Code 5201 based on limitation of 
motion of the arm.  The fee basis orthopedist noted that the 
right shoulder range of motion was normal with no pain, 
weakness, fatigue, incoordination or lack of endurance and no 
additional range of motion loss due to these factors.  
However, for an evaluation greater than 10 percent for the 
major arm, arm motion would have to be limited to shoulder 
level.  Thus a higher rating under Diagnostic Code 5201 is 
not warranted.

Dystonia of the right upper extremity has also been diagnosed 
and the veteran contends that it should be rated separately.  
As discussed above, the veteran has described symptoms 
involving fingers that also have symptomatology related to 
the ulnar neuropathy.  The etiology of the dystonia is shown 
as likely secondary to the veteran's ulnar nerve trauma and 
it involves ulnar innervated muscles.  As previously noted, 
although the veteran's dystonia also involves muscles 
innervated by other nerves, the assignment of a separate 
rating for dystonia of the left hand would constitute 
pyramiding as some of the symptomatology of dystonia would 
overlap that of the ulnar neuropathy.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

C.  Other considerations

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3 
(2001).


In assessing the extent to which impairment has been shown, 
the Board has considered the total history of the disability, 
and has been mindful of the doctrine of granting the veteran 
the benefit of any doubt which might exist concerning any 
matter pertinent to his claim.  However, the preponderance of 
the competent and probative evidence is against a higher 
schedular rating for either the ulnar nerve transposition and 
dystonia of the left elbow or ulnar neuropathy of the right 
upper extremity with dystonia.  As discussed above, a 
separate 10 percent rating is warranted for traumatic 
arthritis of the left elbow.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is in 
order.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  Although in 
June 2000 the veteran related that he was not working, he 
reported that he had retired to take care of family problems.  
In May 2000, the fee basis neurologist noted that the veteran 
would have difficulty using certain types of tools 
bilaterally.  With his left arm, the veteran could 
occasionally and frequently push and pull and was able to 
operate hand controls.  He was also able to perform 
occasional and frequent simple gripping movements.  He was 
able to perform distal fine coordinated movements with all 
fingers.  With his right arm, he could frequently, but not 
continuously, push and pull and was able to operate hand 
controls.  Also with his right arm, his ability to lift and 
carry was only minimally affected by his ulnar neuropathy.  
The record does not reflect frequent periods of 
hospitalization because of the either the left or right 
service-connected upper extremity disabilities or that these 
disabilities interfere with employment to a degree greater 
than that contemplated by the regular schedular standards.  
Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
ratings for his bilateral shoulder disabilities are found to 
be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, remand of the case to the RO for referral to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).



II.  Previously denied claim 

Factual background

A review of the claims file shows that the veteran has 
previously sought service connection for a right elbow 
condition secondary to the service-connected left elbow 
disability.  

The veteran's service medical records show that in June 1968 
he sought treatment after a fall on his right elbow.  The 
area over the olecranon bursa was very tender and the 
impression was a bruise of the right elbow.  The separation 
examination report only noted an abnormality of the left 
elbow with regard to evaluation of the upper extremities.  
Other than the abnormalities listed, the veteran denied all 
other significant medical or surgical history.

Bertram G. Kwasman, M.D., evaluated the veteran in September 
1986 primarily for the left elbow but noted in his report the 
veteran's complaints of symptoms in the right elbow due to 
overuse of his right arm to compensate for the left arm 
disability.  Dr. Kwasman found nothing on examination of the 
right elbow.  

In a report dated in December "1985," Karen C. Larson, 
M.D., wrote regarding two on-the-job injuries relative to the 
veteran's employment with the Postal Service.  According to 
Dr. Larson's report, one of the injuries involved the right 
elbow and occurred on September 1, "1986."  The veteran's 
symptoms were described and it was noted that he depended 
upon his right hand primarily since the left one had been 
dysfunctional.  Dr. Larson wrote that the veteran was showing 
definite ulnar nerve dysfunction with early degenerative 
overuse dysfunction of the right elbow.  

VA outpatient treatment records show that in December 1986, 
when the veteran was seen for follow-up after transposition 
of the left ulnar nerve, he complained of right forearm 
symptoms and a sore right elbow.  In February 1987 the 
veteran reported having symptoms in his right arm and elbow 
since September 1986.  He complained of pain at the lateral 
side of his right elbow and decreased function of the middle, 
ring, and short fingers of his right hand.  The assessment 
was that the symptoms were consistent with right ulnar nerve 
compression.   

At a VA examination in March 1987 for his service-connected 
left elbow disability, the veteran reported that he was 
experiencing symptoms in his right hand that were similar to 
those of his left hand, although less severe.  No assessment 
was provided for the right hand.  

In a rating decision in October 1987 the Phoenix, Arizona RO 
denied service connection for a right elbow condition 
secondary to the veteran's service-connected left elbow 
disability.  The veteran appealed.  Copies of lay statements 
supporting his application for disability retirement from the 
Post Office due to his left arm disability were submitted. 

In October 1986, the Director of the Physical Therapy 
Department at Tucson Orthopaedic & Fracture Surgery 
Associates, Ltd., wrote an evaluation regarding both elbows.  
The veteran reported that the symptoms in his right arm were 
similar to symptoms that first started in his left arm.  The 
veteran's symptoms and reactions to testing were reported. 

The Board remanded the claim in July 1988 for a VA 
examination to be conducted to determine the nature and 
etiology of the veteran's right elbow disability.  The report 
of a VA examination in October 1988 notes the clinical 
findings and reflects on impression of ulnar neuropathy of 
the right upper extremity by history.  An X-ray report 
indicates that the right elbow was normal.  The veteran was 
seen in VA consultation in October 1988 to rule out right 
ulnar neuropathy.  Nerve conduction velocity test results 
show an impression of mild left ulnar nerve block after 
transposition.  There was no impression of right ulnar 
neuropathy.  

In December 1988, the veteran submitted a copy of an October 
1986 report by Richard A. Silver, M.D., who had seen the 
veteran for an independent impartial medical examination and 
evaluation of his right elbow with regard to an occupational 
claim.  The veteran reported having problems in his right arm 
and elbow.  Dr. Silver noted the veteran had lateral 
epicondylitis of a mild, but definite, nature called tennis 
elbow.  The diagnosis was lateral epicondylitis of the right 
elbow, overuse type syndrome.  Dr. Silver found no evidence 
to indicate that the right elbow had ulnar nerve entrapment.  
The prognosis for the right elbow was normal.  In a cover 
letter Dr. Silver stated that the right elbow was perfectly 
normal to examination except for minimal tenderness over the 
lateral epicondylar area diagnosed as lateral epicondylitis.  
Dr. Silver further stated that there were no limitations in 
activity or gainful employment concerning the right arm and 
elbow.  

Of record is a letter to the Board from the veteran dated May 
11, 1989, with a copy of Dr. Larson's February 1989 
evaluation.  A date stamp shows it was received at the Board 
on May 16, 1989.

In August 1989, the Board denied the claim for service 
connection for a right elbow disorder secondary to the 
service-connected left elbow disability based on a finding 
that the veteran's right elbow disability was not shown to be 
causally related to his service-connected left elbow 
disability.  

Evidence regarding his claim sent by the veteran to his U.S. 
Senator was forwarded to VA in August 1989, after the Board 
decision, and was considered as an attempt to reopen his 
claim.  The evidence included duplicates of records 
previously submitted and a report by Dr. Larson, dated in 
February 1989, that incorporated her December 1986 
evaluation.  Dr. Larson had re-evaluated the veteran in 
February 1989 and wrote that the "dependence upon the right 
upper extremity because of loss of normal function in the 
left upper extremity and yet ongoing needs to maintain his 
employment and activities of daily living led to the second 
injury date described in the initial evaluation."  Dr. 
Larson concluded that the veteran's right upper extremity 
problems were causally related to his inadequate left upper 
extremity. 

In a rating decision in September 1989, the RO determined 
that new and material evidence had not been submitted.  The 
veteran appealed.  

VA outpatient treatment records show that in October 1989 it 
was noted that focal dystonia also involved the right hand.  
Duplicate copies of Dr. Larson's December 1986 and February 
1989 reports were submitted. 

The veteran and witnesses presented testimony at a personal 
hearing before a Hearing Officer at the RO in November 1989.  
A copy of the transcript is in the claims file.  The veteran 
described the symptoms and manifestations regarding his right 
elbow, which he claimed were secondary to the service-
connected left elbow disability.  The witnesses testified as 
to their observations of the veteran's symptoms and the 
effect on his activities.

A Board decision in July 1990 determined that new and 
material evidence sufficient to reopen the claim had not been 
presented.  The Board found that the evidence submitted since 
the August 1989 denial had not established an etiological 
relationship between the left and right elbow disabilities.  
The veteran appealed the decision to the Court. which 
determined that new and material evidence had been submitted 
and reopened the claim.  By an order of June 1992, the Court 
vacated the Board's July 1990 decision, and remanded the case 
to the Board.  The Board remanded the claim in December 1992 
for additional development and for the RO to reevaluate the 
claim in light of all the evidence.  

The veteran was afforded a VA examination in February 1993.  
The report includes the clinical findings and a pertinent 
impression of right ulnar neuropathy with some intermittent 
numbness of the ulnar distribution of the right hand.  An X-
ray of the right elbow was reported as normal.  

The veteran was re-examined by VA in May 1993.  The diagnoses 
included right ulnar neuropathy with tenderness of the nerve 
in the groove and with some intermittent numbness over the 
ulnar distribution of the right hand.  The VA examiner 
commented that the veteran sustained an injury to his neck in 
service which had resulted in degenerative joint disease of 
the lower cervical spine and that there was a causal 
relationship between the degenerative joint disease of the 
cervical spine and the bilateral ulnar neuropathy.  The 
examiner provided an addendum in June 1993 that there was no 
connection between the veteran's service-connected left elbow 
disability and his right elbow.  The examiner opined that the 
right ulnar neuropathy might be the result of an injury to 
the veteran's neck, subsequent to which he developed 
degenerative joint disease at the level where the ulnar nerve 
roots exit from the spinal cord.  

In July 1994, after the case was returned to the Board, the 
Board, reviewed the claim of service connection for a right 
elbow disability secondary to a service-connected left elbow 
disability de novo inasmuch as new and material evidence had 
been received to reopen the claim.  The Board noted that in 
1986 Dr. Silver diagnosed lateral epicondylitis of the right 
elbow, overuse type.  However, the Board further noted that 
neither Dr. Larson nor the VA examiner diagnosed 
epicondylitis as a result of 1989 and 1993 examinations, 
respectively.  The Board found that, in the absence of a 
diagnosis of a current right elbow disorder, a right elbow 
disability due to the veteran's service-connected left elbow 
disability had not been shown.  Based on the evidence, 
however, the Board concluded that the ulnar neuropathy of the 
veteran's right upper extremity could be attributed to 
arthritis of the cervical spine and granted service 
connection for ulnar neuropathy of the right upper extremity. 

In September 1994 the veteran wrote seeking "further 
evaluation" of his right elbow condition.  The veteran 
referred to the medical opinion of record with the diagnosis 
of epicondylitis by Dr. Silver in 1986 and by Dr. Larson in 
1989. 

In October 1994 the RO notified the veteran that he needed to 
furnish medical evidence of a disability of the right elbow 
and a medical opinion showing that the disability was the 
result of the service-connected disabilities of the left 
elbow, right upper extremity, or neck.  

As previously noted, Dr. Blake saw the veteran for follow-up 
and wrote in November 1994 reporting his findings.  Dr. Blake 
found that the veteran continued to exhibit tenderness at the 
medial and lateral epicondyles and reduced sensation in the 
ulnar nerve distribution consistent with an ulnar nerve 
neurapraxia of the right upper extremity.  Dr. Blake 
commented that based on his review of the veteran's medical 
records, history and physical examination, the right arm 
disability was a result of the left elbow problem.  He 
described it as basically an overuse syndrome.  Dr. Blake 
thought that if the veteran did not have the left elbow 
condition, he doubted that the right upper extremity 
condition would be a problem.  

The veteran had a neurology consultation with Sanford Mark 
Fineman, M.D., for evaluation of possible dystonia in March 
1995.  There was significant tenderness over the elbow region 
to palpation, left greater than right.  The assessment noted 
a mild bilateral ulnar sensory neuropathy, left greater than 
right.  

In a rating decision of September 1995, the RO determined 
that new and material evidence adequate to reopen the claim 
for a right elbow condition had not been submitted.  In the 
veteran's notice of disagreement he claimed that Dr. Blake 
diagnosed lateral epicondylitis.  

In December 1996, the RO notified the veteran of the need for 
new and material evidence regarding his claimed right elbow 
condition.  As noted above, the veteran replied in December 
1996 that all current medical data had been submitted. 

The veteran was afforded a VA examination of the right elbow 
and other joints in February 1997.  The veteran reported that 
over the years he had been forced to overuse his right upper 
extremity due to favoring the left upper extremity.  It was 
noted that he had been diagnosed in the past as having 
epicondylitis of the right elbow.  There was tenderness over 
the lateral epicondyle consistent with a diagnosis of chronic 
epicondylitis.  The pertinent impression was chronic 
epicondylitis of the right elbow.  The report of an X-ray 
series in February 1997 shows an impression of a normal right 
elbow.  

In May 1999 Rosario R. Scalise, M.D., diagnosed right 
epicondylitis.  Dr. Scalise found evidence of pain with right 
forearm supination, pronation and external rotation plus a 
very tender right lateral epicondyle. 

Based on the above evidence showing a right elbow disorder, 
the RO arranged for a VA examination.  

The veteran was afforded a VA fee basis examination in June 
2000 at the Alto Medical Clinic.  The report of examination 
shows the clinical findings and a diagnosis of lateral 
epicondylitis (tennis elbow) of the right elbow.  The 
examiner commented that a diagnosis of soft tissue tendinitis 
in both the shoulder and elbow of the right upper extremity 
was appropriate.  The examiner provided a medical opinion in 
which he acknowledged that the veteran had a significant 
disability of the left elbow and felt that the demands placed 
on the right upper extremity would provide some concern that 
it might be related to the problem referable to the left 
upper extremity.  The examiner concluded, however, that the 
veteran's current problem was "less likely than not" due to 
the injury referable to the left upper extremity.  The 
examiner also did not believe that it was going to progress 
to any true significant disability."

The RO considered the claim on the merits and in a rating 
decision in June 2001 denied service connection for a right 
elbow disorder as secondary to the service-connected 
disability of the left elbow.  

As previously noted, in June 2001, the RO wrote to the 
veteran providing information about the Veterans Claims 
Assistance Act of 2000 and also issued a supplemental 
statement of the case.  

Legal criteria

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  Service connection is also warranted for 
disability proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2001). 

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2001).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, there is new legislation regarding the 
obligations of VA in assisting claimants.  The VCAA further 
provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  66 
Federal Register 45620 (2001).

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In addition, 
all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The Court 
has held that materiality contemplates evidence that "tend[s] 
to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans, at 284 (1996).  Additionally, 
38 C.F.R. § 3.156(a) requires that the newly presented 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1360-62 (Fed. Cir. 1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Analysis

As noted above VA amended the adjudication regulations to 
implement the provisions of the VCAA.  The amendments to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 159(c), and 38 C.F.R. § 3.159(c)(4)(iii) regarding any 
claim to reopen a finally decided claim apply to claims 
received on or after August 29, 2001.  The veteran's claim 
was received prior to August 29, 2001, therefore, the 
amendments regarding reopening of a finally decided claim do 
not apply to this claim.  

As an initial matter the Board finds that the veteran was 
notified of the Board's July 1994 decision, and that decision 
is final.  38 U.S.C.A. § 7104(b) (West 1991).  The Board does 
not have jurisdiction, therefore, to consider the substantive 
merits of his claim for service connection for a right elbow 
condition secondary to service-connected left elbow 
disability in the absence of a finding that new and material 
evidence has been submitted.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

In June 2001, the RO reopened the veteran's claim and then 
denied service connection for a right elbow disorder 
secondary to the service-connected

disability of the left elbow.  The Board must make its own 
determination as to whether new and material evidence has 
been presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merits.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd., 83 F.3d 1380 
(Fed. Cir. 1996).

The Court has also clarified that, with respect to the issue 
of materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is each of the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  

Inasmuch as the last final denial was the July 1994 Board 
decision, the Board will consider whether new and material 
evidence has been submitted since that decision.  Although it 
appears that the veteran's May 1989 letter with a copy of Dr. 
Larson's February 1989 report was not considered by the Board 
in the August 1989 decision, Dr. Larson's February 1989 
report was considered in the Board decision on the merits in 
July 1994.  The basis for the Board's July 1994 denial was 
that a current diagnosis of a right elbow disorder was not 
shown.  

Since that time, additional evidence has been added to the 
record in conjunction with the veteran's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the July 1994 decision, in the context of all 
the evidence of record, and finds there is evidence showing 
that chronic epicondylitis of the right elbow was diagnosed 
at the February 1997 VA examination, right epicondylitis was 
diagnosed by Dr. Scalise in May 1999 and lateral 
epicondylitis was diagnosed by the examiner at the Alto 
Medical Clinic in June 2000.  The Board finds that the 
evidence showing a current disability (epicondylitis) of the 
right elbow is new evidence and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Consequently, the claim of 
connection for a right elbow disorder, diagnosed as 
epicondylitis and claimed as secondary to a service-connected 
left elbow disability, is reopened by the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Where new and material evidence has been submitted, the case 
is reopened and it must be evaluated on the merits based on 
all the evidence, both old and new.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  Therefore, the Board will review the 
claim de novo, as did the RO.

Although service medical records show that the veteran 
bruised his right elbow in June 1968, no abnormalities of the 
upper extremities were noted on the separation examination 
other than a left elbow disorder.  The veteran has not 
contended that his current right elbow disability is due to 
an incident in service but, rather, contends that it is 
secondary to his service-connected left elbow disability.  

The Court has stated, "[I]n order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Medical evidence of record shows a diagnosis of epicondylitis 
by Dr. Silver in 1986.  Although in 1989 Dr. Larson found 
tenderness at the epicondylar areas, she did not provide a 
diagnosis of epicondylitis.  The veteran contends in a 
statement received in December 1994 that the statement by Dr. 
Blake reaffirms the evidence of a diagnosis of epicondylitis 
as early as 1986 and that service connection should be 
granted for limiting, painful epicondylitis of the right 
elbow secondary to the left elbow disability.  In his 
November 1994 letter, however, Dr. Blake only referred to the 
1986 diagnosis of epicondylitis in the medical history 
obtained from his review of the veteran's records.  Dr. 
Blake's evaluation noted tenderness at the medial and lateral 
epicondyles and reduced sensation in the ulnar nerve 
distribution, which he found to be consistent with an ulnar 
nerve neurapraxia.  The symptoms of the ulnar nerve 
disability of the right upper extremity have already been 
service connected.   Dr. Blake did not provide a diagnosis of 
epicondylitis of the right elbow or of any other right elbow 
disability not involving the ulnar nerve.  

In March 1995 Dr. Fineman assessed a mild ulnar sensory 
neuropathy, which, as stated, has been service connected.  

In the veteran's additional statements in support of his 
claim, he asserts that his right elbow disability is 
secondary to his service-connected left elbow disability.  
Although it appears that the veteran served as a medical 
corpsman in service, the record does not reflect that he is 
competent to offer opinions as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although epicondylitis of the right elbow was diagnosed by 
Dr. Silver in 1986, at the February 1997 VA examination, by 
Dr. Scalise in May 1999, and on the fee basis examination in 
June 2000, none of the doctors provided an opinion linking 
epicondylitis of the right elbow to the veteran's service-
connected left elbow disability.  In fact, the June 2000 
examiner, who diagnosed lateral epicondylitis of the right 
elbow, acknowledged that the left elbow disability placed 
demands on the right upper extremity but concluded that the 
right elbow disability was less likely than not due to the 
left upper extremity disability.  It must be noted that in 
the 1980s, Dr. Larsen related right elbow disability to the 
service-connected left elbow disability, but the right elbow 
disability she addressed involved the right ulnar nerve, 
which is currently service connected.  

In view of the above, it is concluded that the preponderance 
of the competent and probative evidence is against the claim 
of service connection for epicondylitis of the right elbow 
claimed as secondary to the veteran's service-connected left 
elbow disability. 





III.  Higher combined service-connected percentage evaluation

Background

The RO implemented the Board's July 1994 decision in a rating 
decision of October 1994.  The disability evaluations of 30 
percent for traumatic arthritis of the left elbow with ulnar 
nerve transposition and 20 percent for degenerative arthritis 
of the cervical spine were combined for an evaluation of 40 
percent.  The veteran disagreed with the new combined 
evaluation of 40 percent.  He claimed that a mathematical 
error had been committed in that the assigned evaluations of 
30 percent and 20 percent totaled 50 percent and not 40 
percent as shown in the decision.

In the veteran's substantive appeal received in February 
1995, he contended that the Rating Table is not applicable in 
this case.  He claims that there are not "two or more" 
separate service-connected compensable disabilities, rather 
one major "system" disability of 50 percent.  The veteran 
argues that his cervical disability is not a separate 
disability but is a continuation of the his service-connected 
"post traumatic arthritis of the left elbow with ulnar nerve 
transposition."  The veteran claims that the disorder is the 
natural progression of the degenerative arthritis of the left 
elbow and left upper extremity impairment.  The veteran 
pointed out that although a VA examiner opined that the 
cervical spine disability may have resulted from an episode 
in Vietnam when he was thrown to the floor in an ambulance 
rocked by grenades, Dr. Larson opined that the cervical spine 
disability was due to the overuse of the right upper 
extremity because of the left elbow disability. 

The veteran further contends that the shoulder and neck 
disability is part of the overall left upper extremity 
disability and should be considered as a single disability.  
This "grouping" of the elbow, upper extremity, shoulder, 
and neck is an "other system" involving the left upper 
extremity. 


The veteran argues, in the alternative, that rounding down a 
combined evaluation of 44 percent to 40 percent, is unfair 
and a denial of statutory benefit rights, robbing him of 4 
percent of disability compensation while rewarding a veteran 
with a 45 percent combined evaluation when it is rounded to 
50 percent.  The veteran claims that this is unfair and an 
arbitrary denial of established disability compensation as he 
is being denied his full and proper compensation of 44 
percent.  He claims that his interpretation is consistent 
with the provisions of § 3.102.  

In a rating decision in June 2001, the RO granted a 10 
percent disability evaluation for ulnar neuropathy and 
dystonia of the right upper extremity effective from October 
1995.  The additional compensable disability and bilateral 
factor resulted in a combined evaluation of 50 percent 
effective from April 1995.  The RO assigned a combined 50 
percent disability rating effective from April 11, 1995, a 
temporary total rating from February 10, 1996, and a combined 
50 percent disability rating from April 1, 1996.

Analysis

In its consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.  38 C.F.R. 
§ 19.5 (2001).  The veteran's service-connected disabilities 
are evaluated according to the Rating Schedule and then the 
evaluations are combined under the Combined Ratings Table set 
forth at 38 C.F.R. § 4.25.  See 38 U.S.C.A. §§ 1155 and 1157 
(West 1991).  The law directs the Secretary to provide for 
ratings based on the combination of ratings for veterans 
suffering from multiple service-connected disabilities.  See 
38 U.S.C.A. § 1157 (West 1991).  The Secretary has prescribed 
a table for combined ratings in 38 C.F.R. § 4.25 (2001).  
Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the less disabling condition, 
then by other less disabling conditions, if any, in the order 
of severity.  38 C.F.R. § 4.25 (2001).


The veteran contends that the rounding down of a combined 
evaluation of 44% to 40% is unfair, a denial of statutory 
benefit rights and a denial of established disability 
compensation.  As noted above, the Secretary was directed by 
law to provide for ratings based on the combination of 
ratings for veterans suffering from multiple service-
connected disabilities and did so by prescribing the Combined 
Ratings Table at 38 C.F.R. § 4.25.  The Board is bound by the 
regulation and lacks jurisdiction to revise it.  

To determine the proper combined rating using the Combined 
Ratings Table, the disabilities are first arranged in the 
exact order of their severity, beginning with the greatest 
disability and then combined with use of the table.  This 
combined value will then be converted to the nearest number 
divisible by 10, and combined values ending in 5 will be 
adjusted upward.  38 C.F.R. § 4.25.  Despite the veteran's 
argument that rounding down (in this case from 44 to 40 
percent) is unfair and deprives him of an established 4 
percent, while rounding up "unwarrantedly" rewards other 
veterans, such procedures follow the applicable regulation 
and it is clear that the combined evaluation was properly 
determined and then rounded down.  

The veteran also contends that his cervical spine disability 
is not a separate disability but a continuation of his left 
elbow disability and should be considered as a system in its 
entirety and, therefore, assigned only one evaluation.  The 
Board notes that the veteran is service-connected for 
traumatic arthritis of the left elbow and degenerative 
arthritis of the cervical spine.  In recognizing that a 
single disease entity may result in separate ratable 
disabilities, VA's regulations also provide:

Except as otherwise provided in [the] schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other 
disabling conditions, if any.  All disabilities are then 
to be combined as described in paragraph (a) [describing 
the use of the Combined Ratings Table] of this section.
 
38 C.F.R. § 4.25(b) (2001).

All disabilities are then to be combined.  The conversion to 
the nearest degree divisible by 10 will be done only once per 
rating decision, will follow the combining of all 
disabilities, and will be the last procedure in determining 
the combined degree of disability.  38 C.F.R. § 4.25(b) 
(2001).  One exception provided for is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (2001), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  Another exception to the 
rule that all disabilities are to be rated separately is the 
evaluation of a single disability entity diagnosed as both a 
physical condition and a mental condition.  Only one 
percentage rating will be assigned under the diagnostic code 
representing the more disabling aspect of the condition.  
38 C.F.R. § 4.132, Diagnostic Codes 9500-11, Note (2) (1994); 
38 C.F.R. § 4.126(d) (2001).

The regulation is clear that all disabilities, including 
those arising from a single disease entity such as arthritis, 
are to be rated separately, and then all ratings are to be 
combined.  The evidence does not show that the cervical spine 
disability and the left elbow disability, or any other 
service-connected disability falls within the exceptions to 
the general rule. The disabilities and the manifestations are 
not the same disability under various diagnoses and are not a 
single disability entity diagnosed as both a physical 
condition and a mental condition.

Disability from injuries to the muscles, nerves and joints 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  38 
C.F.R. § 4.14 (2001). Also, separate ratings may be warranted 
for muscle damage and pain from a scar.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Furthermore, a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
of the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2001).  

The veteran claims that the disabilities arose from the same 
injury rather than two separate injuries and therefore should 
be assigned one disability rating.  The Court has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  

VA has promulgated special rules in certain situations in 
which overlapping disabilities are intended to receive less 
than full separate ratings.  See, e.g., 38 C.F.R. 
§§ 38 C.F.R. § 4.55(e) (Muscle injuries in the same 
anatomical region, i.e., (1) shoulder girdle and arm, (2) 
forearm and hand, (3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, the rating for the 
most severely injured muscle group will be increased by one 
level and used as the combined elevation for the affected 
muscle groups.); 4.80 ("Combined ratings for disabilities of 
the same eye should not exceed the amount for total loss of 
vision of that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss of vision.").

During the pending appeal, a disability evaluation of 10 
percent was assigned to the service-connected ulnar 
neuropathy and dystonia of the right shoulder effective from 
April 11, 1995 in a rating decision in June 2001.  According 
to the regulations, when a partial disability results from 
disease or injury of both arms, or of both legs, or of paired 
skeletal muscles, the ratings for the disabilities of the 
right and left sides will be combined as usual, and 10 
percent of this value will be added (i.e., not combined) 
before proceeding with further combinations, or converting to 
the degree of disability.  38 C.F.R. § 4.26 (2001).  The 
bilateral factor will be applied to such bilateral 
disabilities (of a compensable degree) before other 
combinations are carried out, and the rating for such 
disabilities including the bilateral factor will be treated 
as one disability for the purpose of arranging in order of 
severity and for all further combinations.  The correct 
procedure when applying the bilateral factor to disabilities 
affecting both upper extremities and both lower extremities 
is to combine the ratings of the disabilities affecting the 
four extremities in the order of their individual severity 
and apply the bilateral factor by adding, not combining, 10 
percent of the combined value thus obtained.  38 C.F.R. § 
4.26(b) (2001).  The veteran now has compensable disability 
ratings for both arms.  The ratings for the right and left 
sides are to be combined and then 10 percent of this value 
will be added.  The RO has followed this procedure.  Inasmuch 
as the Board is granting a separate compensable rating for 
arthritis of the left elbow, the RO will have to implement 
the grant and recalculate the combined rating.  38 C.F.R. § 
4.25. 

In conclusion, it seems clear that no mathematical or other 
error has been made in applying the combined ratings formula 
set forth in 38 C.F.R. § 4.25, and neither the RO nor the 
Board is at liberty to ignore the regulations governing 
whether separate or single ratings should be assigned for the 
veteran's multiple disabilities or as to rounding up or down.  

IV.  Earlier effective date for assignment of a 30 percent 
disability evaluation for traumatic arthritis of the left 
elbow with ulnar nerve transposition

Background

As previously noted, service connection was granted by the 
Board in January 1970 for a left elbow disability.  The RO 
implemented the Board's decision and assigned a 20 percent 
evaluation from December 1968.  The evaluation was confirmed 
and appealed in the past; the veteran disagreed with an 
October 1987 rating and appealed.  

The Board denied a rating higher than 20 percent for a left 
elbow disability in a July 1988 decision.  In a separate 
decision issued in July 1988, the Board remanded the issue of 
entitlement to service connection for a right elbow 
disability secondary to the service-connected left elbow 
disability for additional development.  After review of an 
October 1988 VA examination report, the RO denied service 
connection for a right elbow disability on a secondary basis 
in a November 1988 rating decision.  The RO issued a 
supplemental statement of the case in December 1988 regarding 
the right elbow disability.  

The VA examination in October 1988 included clinical findings 
of the left elbow disability.  The left elbow showed a linear 
three inch surgical scar over the lateral aspect of the left 
elbow and another linear four inch surgical scar of the 
medial aspect of the left elbow.  The range of motion of the 
left elbow was from 110 degrees of flexion to 40 degrees of 
extension.  Pronation of the left forearm was possible to 80 
degrees, with supination was limited to 45 degrees.  There 
was a slight radial deviation of the left hand at the wrist.  
The veteran complained of pain in the elbow on all motions.  
"Measurement of the circumferences of the arm showed they 
were equal each being 11 inches."  The right forearm 
measured 10 7/8 inches in circumference, when the left 
forearm was only 10 1/2 inches in circumferences.  The 
transplanted ulnar nerve could be palpated anterior to the 
elbow in the antecubital fossa.  It was tender to touch but 
percussion caused no Tinel's sign in the hand.  There was 
hypesthesia over the ulnar distribution that seemed to 
include the ulnar half of the middle finger.  The diagnosis 
was post-traumatic degenerative arthritis of the left elbow 
with ulnar nerve transposition.  X-rays of the left elbow 
were compared to a previous study in July 1986 and no 
significant change in the left elbow showing radial resection 
and degenerative disease was shown.  The veteran was afforded 
a neurological evaluation in September 1988 primarily for 
right elbow complaints.  Relevant clinical findings were of 
mild weakness to left ulnar distribution; there was no drift.  
The assessment was status post left ulnar transposition.  The 
veteran was referred for nerve conduction studies which were 
performed in October 1988 and found mild left ulnar elbow 
block post transposition.  

The veteran was seen as an outpatient in November 1988 at the 
neurology clinic and it was noted that his neurological 
examination had not changed since September 1988.  Although 
the veteran reported that nerve conduction studies showed 
mild to moderate right ulnar block, the report shows mild 
left ulnar block.  The examiner noted that the study results 
were not available on the chart.  The veteran was to be seen 
for follow-up in April 1989.  He was referred for an 
orthopedic consultation presumably for the right upper 
extremity and was seen in December 1988.  

In December 1988, the veteran submitted a response to the 
supplemental statement of the case with additional evidence, 
consisting of an October 1986 letter from Dr. Silver with the 
report of his Independent Impartial Medical Examination, 
outpatient treatment records from September 1987 to September 
1988, a copy of Dr. Larson's December 1986 report, and 
outpatient treatment records from February 1987 and November 
and December 1988.  

After review of the evidence submitted by the veteran in 
response to the supplemental statement of the case on the 
issue of service connection for a right elbow disability, the 
RO evaluated the service-connected left elbow disability and 
determined that the evidence warranted no change in the 20 
percent evaluation.  The RO notified the veteran by letter 
dated February 15, 1989.  

In May 1989 the veteran submitted to the Board a copy of Dr. 
Larson's February 1989 evaluation.  

The Board decision issued on August 17, 1989, was on the 
single issue of entitlement to service connection for a right 
elbow disability secondary to a service-connected left elbow 
disability.  

In August 1989, the veteran's Senator forwarded to the RO a 
letter and other documents that the veteran had sent to him.  
The veteran had written to the Senator in August 1989 
regarding his claim and noting that he had submitted a copy 
of a February 1989 examination report by Dr. Larson directly 
to the Board on May 11, 1989.  He also enclosed copies of Dr. 
Larson's February 1989 examination report, his response in 
December 1988 to the December 8, 1988, supplemental statement 
of the case denying service connection for a right elbow 
disability, his Form 1-9 dated in February 1988, his letter 
dated in January 1987, his letter dated in January 1988, his 
notice of disagreement with the RO's October 1987 decision, 
the Board's July 1988 remand decision, and the Board's July 
1988 decision on the claim for an increased rating for his 
left elbow disability.

A notice of transfer of records form shows a date stamp of 
receipt at the Phoenix RO on September 5, 1989.

In a rating decision in September 1989, the RO considered the 
evidence submitted with the Congressional inquiry as a new 
claim on the issues of entitlement to an evaluation greater 
than 20 percent for a left elbow disability.  The RO found 
that the evidence submitted with the Senator's letter 
consisted mostly of duplicate records already on file.  The 
RO considered the February 1989 evaluation report by Dr. 
Larson and concluded that it reported essentially the same 
evidence previously considered.  The RO determined that an 
increased evaluation for the veteran's left elbow disability 
beyond the 20 percent assigned was not warranted.  The 
veteran was notified by letter that all the evidence of 
record, including the medical reports enclosed with the 
Congressional inquiry, had been reviewed and there was no 
change in the 20 percent evaluation for the left elbow 
condition.  The veteran disagreed and appealed.  

The veteran presented testimony at a hearing before a hearing 
officer at the RO in November 1989, pointing out that the 
decision being appealed was one from the RO dated September 
22, 1989 that stated that medical reports enclosed with a 
congressional inquiry were carefully reviewed.  The veteran 
noted that he had a copy of the August 1989 Board decision 
and that there was no mention of Dr. Larson's follow-up 
report and no mention of it in the chronology of the 
discussion.  The hearing officer indicated that he had no 
idea whether this report and the December 1986 report were of 
record in the claims folder as it had not yet returned to the 
RO.   The veteran and his witnesses presented testimony.  The 
veteran concluded that the evidence established that the left 
elbow condition should be rated higher than 20 percent.  
Evidence submitted at the hearing consisted of copies of Dr. 
Larson's reports of December 1986 and February 1989, VA 
outpatient treatment records from February 1987 to November 
1988, and medical records dated October 19, 1989, and 
November 9, 1989, from the neurology section of the VA 
Hospital in Tucson, Arizona. 

At his hearing the veteran stated that he believed that Dr. 
Larson's February 1989 report had not been reviewed as it was 
not discussed in the Board's decision of August 17, 1989, and 
he wanted it to be considered as new and material evidence 
along with the reports presented with the VA neurologist's 
opinion on focal dystonia.  The veteran also mentioned that 
he had copies of handwritten statements and typed statements 
dated in 1987 which he had used in the previous appeal and 
were discussed by the Board in the August 17, 1988 decision.  
Although the Board had discussed them as lay opinions, he had 
presented the statements as subjective medical evidence and 
wanted them to be considered with the testimony to be 
presented at his hearing as the early stages of the 
development of the dysfunction in the left arm.  Then the 
testimony to be presented by three witnesses would show the 
gradual progression from that period of time of the same 
symptoms from the left to the right.  He requested an 
increase in the evaluation for his left elbow disability 
under the provisions of exceptional cases and suggested that 
the rating be based upon the findings of the examination and 
report prepared by Dr. Larson on February 9, 1989, 
retroactive to the appropriate dates of claim that are the 
onset of the disability.  

The hearing officer determined that there was no error in the 
previous decisions concerning the veteran.  The veteran 
disagreed and contended that the Board had not had the 
opportunity to review the medical evaluation and report of 
Dr. Larson dated February 9, 1989, which detailed the 
bilateral disability resulting from the original service-
connected disability and detailed the increase and etiology 
of the increase in the original disability of the left elbow.  
A statement of the case was issued.

The Board issued a decision in July 1990 denying an 
evaluation greater than 20 percent for traumatic arthritis of 
the left elbow with ulnar nerve transposition.  The veteran 
appealed to the Court and, in a Memorandum Decision of June 
1992, the Court vacated the Board decision and remanded the 
case to the Board for further development and 
reconsideration.  The Court noted that the evidence presented 
after the 1988 Board decision to support the appeal with 
respect to the left elbow and presented after the 1989 Board 
decision with respect to both conditions, consisted primarily 
of outpatient records and an examination report by a private 
physician, Dr. Larson, that addressed the veteran's left- and 
right- elbow conditions.  Although the Board had rejected Dr. 
Larson's report as cumulative, the Court determined that Dr. 
Larson's February 1989 report was new and material evidence 
with respect to both claims.  The Board was instructed to 
reevaluate the veteran's new evidence in the context of the 
old and fully readjudicate the veteran's two claims.

The Board remanded the claims in December 1992.  In a 
November 1993 rating decision the RO denied, in pertinent 
part, an increased evaluation for the left elbow disability.  
In a July 1994 decision, the Board determined that a 30 
percent evaluation was in order for service-connected 
traumatic arthritis of the left elbow with ulnar nerve 
transposition.  The RO implemented the Board's decision in an 
October 1994 rating decision and assigned a 30 percent 
evaluation for the left elbow disability, effective from 
February 9, 1989, the date of Dr. Larson's evaluation. 

The veteran disagreed with the effective date assigned for 
the increase in his rating and claimed that it should have 
been the date of Dr. Larson's earlier report of December 
1986.  The veteran argues that the February 9, 1989, report 
was prepared only to clarify an earlier report of December 
10, 1986, wherein Dr. Larson stated that the date of maximum 
improvement relative to the left upper extremity was July 10, 
1986, and that the veteran was developing ulnar nerve 
dysfunction that interfered with sensation and strength 
relative to the right upper extremity in a functional use.  
The veteran also argued that Dr. Larson stated in the 
December 1986 report that the veteran's left upper extremity 
dysfunction continued and was essentially unchanged 
functionally and that the December 1986 evaluation 
established that he had a significant permanent impairment to 
the left upper extremity.  The veteran contends that there is 
no significant difference in the content of the reports and 
the December 10, 1986, report should establish the date of 
the increase not the February 9, 1989 report.

The veteran contends that, although VA indicates that the 
Congressional referral received August 23, 1989, was a 
subsequent claim for an increase, he was appealing the 
Board's decisions of July 18, 1988, and August 17, 1989.  The 
referral intervened as part of the veteran's on-going, 
continuous appeal to the earlier decisions and was not a new 
claim, but a continuing appeal of the August 17, 1989 Board 
decision.  The Congressional referral was part of the 
veteran's continuous appeal and the retroactivity of his 
claim for benefits.  

Legal criteria

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2001).

The claims for increased disability compensation are subject 
to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(2) (2001).  The law 
governing the appropriate effective date for an award of 
increased compensation provides: "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2).

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the United 
States Court of Veterans Appeals (after March 1, 1999, the 
United States Court of Appeals for Veterans Claims) 
(hereinafter the Court) relied on what is now § 5110(b)(2) to 
remand for determination of the date an increased disability 
became ascertainable.  The Court's instructions to the Board 
assumed that "earliest ascertainable date" meant the date 
when probative reports were prepared.  The effective date 
should be the date when sufficient evidence existed to find 
that the disability had increased.  The Court has held that 
"evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (2001).

The normal range of motion of the elbow is from zero degrees 
of extension to 145 degrees of flexion.  Full forearm 
pronation is from zero to 80 degrees, and full forearm 
supination is from zero to 85 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2001). 

Limitation of flexion of the minor forearm to 55 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2001).

Limitation of extension of the minor forearm to 100 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2001).

Impairment of supination and pronation of minor arm with loss 
of (bone fusion), the hand fixed in supination or 
hyperpronation shall be rated 30 percent.  The hand fixed in 
full pronation shall be rated 20 percent.  The hand fixed 
near the middle of the arc or moderate pronation shall be 
rated 20 percent.  Limitation of pronation with motion lost 
beyond middle of arc shall be rated 20 percent.  Motion lost 
beyond last quarter of arc, the hand does not approach full 
pronation, shall be rated 20 percent.  Limitation of 
supination to 30° or less shall be rated 10 percent. 
Diagnostic Code 5213.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  A 
20 percent evaluation requires moderate incomplete paralysis.  
A 30 percent evaluation requires severe incomplete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2001).

Analysis

The record reflects that there were two issues on appeal to 
the Board in 1988 and the Board issued separate decisions on 
July 18, 1988.  A copy of each decision was sent to the 
veteran.  The Board issued a decision on the merits denying 
an evaluation greater than 20 percent for a left elbow 
disability.  This is a final decision.  38 U.S.C.A. § 7104(b) 
(West 1991).  The Board's final decision in July 1988 is 
determinative, as a matter of law, that the evidence then 
before it did not show entitlement to an increased rating.  
The Board remanded the issue of entitlement to service 
connection for a right elbow disability secondary to a 
service-connected left elbow disability for a VA medical 
examination to determine the nature and etiology of any right 
elbow disability.  

After review of the report of a VA examination in October 
1988 and evidence submitted by the veteran in December 1988, 
the RO confirmed and continued the 20 percent evaluation for 
the left elbow disability in a rating decision in February 
1989. The veteran was notified of the decision by a letter 
dated on February 15, 1989.  The veteran did not disagree 
with this rating decision. 

The claims file was returned to the Board and on August 17, 
1989, the Board issued a decision on the merits on the sole 
issue of entitlement to service connection for a right elbow 
disability secondary to the service-connected left elbow 
disability. 

Although the veteran claims that the Congressional letter 
received at VA in August 1989 was an appeal of the Board's 
decisions of July 18, 1988 and August 17, 1989, the Board's 
denial of an evaluation greater than twenty percent for 
traumatic arthritis of the left elbow in July 1988 is a final 
decision on this issue.  The Board further notes that the 
August 1989 Board decision did not address this issue.  In 
addition to the February 1989 report by Dr. Larson, other 
evidence submitted with the August 1989 letter included 
evidence relating to another issue, evidence considered in 
the Board's July 1988 decision, and copies of the Board's 
July 1988 decision and remand.  This evidence is not 
probative to the issue of an effective date earlier than 
February 9, 1989.  

Section 5110(a), title 38, United States Code, provides that 
"unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor." See also 38 C.F.R. 
§ 3.400  (2001) (similarly stating effective date "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later").  Section 5110(b)(2) provides 
an exception, stating: "The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R. 
§ 3.400(o)(1), (2). 

The appellant's suggestion that he is entitled to an 
effective date of December 1986, because the February 1989 
report from Dr. Larson was just updating her earlier findings 
presented in December 1986, is unpersuasive and in 
contravention of the laws governing finality of decisions and 
assignment of effective dates.  See 38 C.F.R. §  § 20.1100 
(2001).  The July 1988 Board decision is a final decision and 
Dr. Larson's February 1989 evaluation was clearly written and 
received at VA after the Board's July 1988 decision.  The 
submission in May 1989 of the veteran's letter with a copy of 
Dr. Larson's February 1989 evaluation was a new, separate, 
and distinct claim, with effective date assignment subject to 
the governing statutes and regulations.  See 38 U.S.C.A. 
§§ 5110, 7104;  38 C.F.R. § 3.400.  Accordingly, the earliest 
possible effective date would be a date within the one year 
prior to receipt by VA of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); Hazan v. Goober, 10 Vet. App. 511, 520 (1997) 
(Section 5110(b)(2) applicable when evidence demonstrates 
increase to the next disability level based on review of all 
evidence); see also Herlehy v. West, 11 Vet. App. 448 (1998).  
However, as there is a prior final Board decision, the 
earliest possible effective date would be a date between July 
18, 1988 and May 16, 1989, date of receipt of the veteran's 
letter. 

With regard to the evidence submitted by the veteran in 
December 1988, the relevant evidence consists of the 
outpatient treatment records after July 1988.  The veteran 
was afforded a neurological evaluation in September 1988 
primarily for right elbow complaints.  Relevant clinical 
findings were of mild weakness in the left ulnar 
distribution.  The assessment was status post left ulnar 
transposition.  The veteran was referred for nerve conduction 
studies which were performed in October 1988 and found mild 
left ulnar elbow block post transposition.  

When the veteran was seen in November 1988 at the neurology 
clinic, it was noted that his neurological examination had 
not changed since September 1988.  He was to be seen for 
follow-up in April 1989.  He was referred for an orthopedic 
consultation which took place in December 1988.  The examiner 
wrote that the veteran was not having a problem with his 
ulnar nerve or thoracic outlet (presumably of the right upper 
extremity) but had clinical findings of an extensor 
tendinitis or tennis elbow.  This is not probative to the 
issue of an earlier effective date for an increased 
evaluation for the left elbow disability.

A VA examination in October 1988, per the Board's July 1988 
remand instructions involving the issue of the right elbow, 
also included clinical findings pertaining to the left elbow 
disability.  When X-rays were compared to a July 1986 study, 
no significant change showing radial resection and 
degenerative disease was shown.  The left forearm was 
slightly smaller than the right forearm.  Although the 
veteran had limitation of extension and flexion with 
complaints of pain on motion, the range of motion findings 
did not show entitlement to a rating greater than 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 
5207.  A rating greater than 20 percent under Diagnostic Code 
5212 for impairment of the upper half of the radius also was 
not shown.  A 30 percent rating under Diagnostic Code 5213 
based on limitation of pronation and supination was since the 
hand was not fixed in supination or hyperpronation even 
though the veteran had limitation of supination.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5213.  Nerve conduction studies 
showed mild left ulnar elbow block post transposition.  There 
was hypesthesia over the ulnar distribution including the 
ulnar half of the middle finger and mild weakness to left 
ulnar distribution with no drift.  The transplanted ulnar 
nerve was tender to touch but percussion caused no Tinel's 
sign in the hand.  Under Diagnostic Code 8516, for evaluation 
of ulnar nerve injuries, these findings did not equate to a 
severe disability which would warrant a 30 percent disability 
rating.  Overall, these findings do not show that an increase 
in disability had occurred.  

Based on the foregoing, it is not ascertainable from the 
evidence of record that an increase in disability occurred 
prior to February 9, 1989.  Accordingly, an effective date 
prior to February 9, 1989 for the assignment of a 30 percent 
disability evaluation is not warranted.  


ORDER

An increased evaluation for ulnar nerve transposition and 
dystonia of the left elbow (minor) is denied.

A 10 percent evaluation is granted for traumatic arthritis of 
the left elbow (minor), subject to regulatory criteria 
applicable to payment of monetary benefits. 

An increased evaluation for ulnar neuropathy of the right 
upper extremity and dystonia is denied.

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a right elbow condition diagnosed as lateral epicondylitis 
secondary to a service-connected left elbow disability is 
granted.

Service connection for lateral epicondylitis of the right 
elbow secondary to a service-connected left elbow disability 
is denied. 

Entitlement to a higher combined service-connected percentage 
evaluation is denied.  

Entitlement to an effective date earlier than February 9, 
1989, for the assignment of a 30 percent disability 
evaluation for traumatic arthritis of the left elbow, with 
ulnar nerve transposition is denied.  


		
	JANE E. SHARP
Member, Board of Veterans' Appeals 


 

